Appeal by the defendant from a judgment of the Supreme Court, Kings County (Guzman, J.), rendered July 8, 2004, convicting him of burglary in the third degree, petit larceny, and criminal mischief in the fourth degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The Supreme Court properly denied, without a hearing, the defendant’s motion to set aside the verdict pursuant to CPL 330.30 (2), based upon comments a juror allegedly made to defense counsel after the verdict was rendered (see People v Bab Lin You, 264 AD2d 780 [1999]; People v Cervantes, 242 AD2d 730, 731 [1997]). Skelos, J.P., Fisher, Dillon and McCarthy, JJ., concur.